FILED: NEW YORK COUNTY CLERK 10/21/2019 09:58 AM                                                                                                                                                INDEX NO. 158700/2019
NYSCEF DOC. NO. 5                       Case 1:19-cv-10506-AT Document 14 Filed 12/30/19 Page 1 of 1 NYSCEF: 10/21/2019
                                                                                          RECEIVED

                                                                              SUPREME              COURT           STATE            OF NEW            YORK

                                                                                              COUNTY           OF NEW               YORK

                                                                                                                                                                                          CASE      NO.:       158700/2019
                                                                                                                                                                                            Date     Filed:       09/06/2019


                                                                                              AFFIDAVIT              OF SERVICE

     Sydney        Hyman


                   Plaintiff/Petitioner,
     VS.


     Andrew          Fabbri            and       Jessica
     Cohen


                   Defendant/Respondent.




                   STATE OF NEW JERSEY
                   COUNTY OF SOMERSET                                         as .


     I, Roger        Padilla,           depose           and     say       that:


     I am a competent                   adult,        over      the age of            18, a resident       of the State         of New           Jersey           and     a disinterested            party     to the above
     named      action.


     On    10/10/2019             at 08:30            PM,  I served   the within                     SUMMONS,               NOTICE               OF COMMENCEMENT                                        & AMENDED
     COMPLAINT                        on Jessica         Cohen    at 53 Oxford                       Lañding        , Weehawken,                 NJ       07086          in the manner             indicated          below:


     Comments:            Service            was       affected
                                                              by affixing                       a true      copy of each to the door                         of said            premises        which        is the
     defendant's           usual          place    of abode.    Depoñênt                        was      unable,   with  due diligence                        to find            dcfcñdant(s)           or a person(s)              of
     suitable      age        and      discretion,      thereat   having                       made       attempts    on the following                        dates            and times:


     *10/04/2019              - 20:15        -- The            address             providêd             rise apartment
                                                                                                   a secured
                                                                                                high                                                    units
                                                                                    luxury                                      building,      housing
     25-100.       When          I identified                 myselfserver,   as a process
                                                                                  the   security     guard       allowed      me access into the building          to
     knock     on the           door   of the
                                        apartment.       A white    male answered             the door       and informed          me that he had never heard
     of Andrew       Fabbri     or Jessica    Cohen.     Pleasant    at first,     when     I made       further      inquiry     as to his knowledge        of them
                                                                                                  say"
     being    former     tenants,    he informed        me that "that's      all I have to                 and slammed          the door      in my face. When I
     returned      to the lobby     I asked    security    if he could     verify     the name        of the resident         in Unit     53. At this time,    the
     security    guard    did state that Jessica    Cohen    is the listed  resident   of Unit                                                        53.
     *10/05/2019       - 10:03  - I returned   to the location     and was allowed       access                                                       into        the     building.         I knocked           on     the     door
                                                                                     "delivery"
     of Unit   53. A male voice asked        who I was. I stated      that I had a                                                                          for     Jessica         Cohen.         There       was     no
     respanse       to my statement.       I cavimed                                    knocking         on the     door      for    severai          minutes              but     there     was     no      response.
     *10/07/2019         - 07:12   -- Upon                                                             guard       informed          me that           the        residents           of Unit       53 reqüëted              that
                                             returning,                                 security
     no one       be allowed     access to their     unit                              henceforth.


     Thereafter           deponent                also      by first
                                                              mailed    class mail   a copy of said documents       to the person      to be served    at the
                                                                                                                Confidentia3"
     aforementioned                    address           in an
                                                        cavelopê      bearing    the legend   "Perscñal     and                     and not indicating      on
     the   outside     thereof,             by return   address     or otherwise     that the en===aication       if from     an attorney    or concerns      an
     action     against     the           person   to be served    on 10/11/19


     I certify  that the foregoing stâterñents                                      made      by me are true and correct.   I am aware                                  that     if any    of the     foregoing
     statements     made by me are willf                                                              ect to punishme     .

                                                               NOTARY PUBUC OFNEW       ERSEY
                                                               My Commission Expires 10/11/2023
     Swo        to and        subscr'bed                  e               m   on this                                X
                  day of                                                             , 20                            Roye           ad        la -    r     t es Server
     by  an  affiant  who 1s pers                            a ly         nown       to m                            J          Investigative                 Services  Inc
     or prod     ced identification.                                                                                 P.O.     Box        88
                                                                                                                    Somerville,               NJ 08876
                  /O      /      //   M          VI       /j f      ///                                        1    908-707-1900
                                                                                                                   of  1
